Morsell, J.,
concurred. Thruston,.!,, did not sit in the cause. Plea in abatement overruled.
Upon the trial of the general issue, the plaintiffs relied upon the same evidence which they produced on the former trial, (see the case reported in 9 Peters, 107, and 13 Id. 89,) and the defendant offered, and the Court again rejected, the same parol evidence to confine the contract to the time- the navigation of the river should not be obstructed by the ice, which was offered and rejected at the former trial; and the Court gave the same instruction, at the instance of the plaintiffs, which they had given before.
The verdict and judgment being for the plaintiff, as in the former suit, the defendant carried the cause again to the Supreme Court, where the judgment was again reversed, on the ground that the Court ought to have permitted the defendant’s parol evidence to be given to the jury. See 13 Peters, 89.